﻿I should like to extend
warm congratulations to Mr. Razali on his election as
President of the General Assembly. As a close neighbour
of Malaysia, Australia will confidently rely on his
experience and sound judgement as he presides over this
important session of the Assembly.
I feel greatly honoured to be leading for the first
time the Australian delegation to a session of the General
Assembly.
A year ago, when the Assembly adopted the
Declaration on the Occasion of the Fiftieth Anniversary
of the United Nations, it made an important promise: to
give to the twenty-first century a United Nations that
would serve effectively the peoples in whose name it was
established. We must keep that promise, but to do so we
8


will need a clear view of contemporary circumstances and
of those which we can see unfolding into the twenty-first
century.
The landscape that was revealed at the end of the cold
war, just a little over five years ago, has many new
features, some of which are still not clear. What is clear,
however, is that we face new challenges and that we have
new opportunities that few of us would have imagined five
years ago.
The most compelling of these opportunities is to take
future steps in nuclear-arms control and disarmament. The
possibility of taking such steps is surely a principal
outcome of the end of the cold war. This was firmly
underlined last Tuesday when, in a single day, 67 countries
signed the Comprehensive Nuclear-Test-Ban Treaty. That
number, only a week later, is now nearly 100. But beyond
this achievement lies another major opportunity, which is
to turn our national and international attention to enhancing
human security in all its aspects.
Our dynamic times have presented us with new
problems. Such problems include the major non-military
threats to security: the clandestine arms trade, the narcotics
trade, HIV/AIDS, the need to stabilize the rate of growth of
the world’s population and major threats to the
environment.
The elemental characteristics of such non-military
threats to security are that they cannot be defeated by
weapons. They cross state boundaries and they can affect
whole populations. These characteristics lead to one central
conclusion, that is, action on these problems must be the
subject of international cooperation.
Multilateral cooperation can, does and must take many
forms. But the role of the United Nations is unique because
of its universality and because of the rules we find in the
Charter of the United Nations.
It is for these reasons — the nature of the
opportunities we have before us, the problems we face and
the unique role and capability of the United Nations — that
we must keep last year’s promise of a United Nations fit
for the challenges of the twenty-first century.
Australia’s particular commitment to the United
Nations is founded on the belief, articulated as far back as
the 1950s by the then Foreign Minister, Richard Casey, that
the United Nations represents the practical effort of the
Governments and peoples of the world to attain the high
goals to which they are pledged through the United
Nations Charter: international peace and security and the
economic and social advancement of all peoples.
Australia has contributed readily to achieving those
goals. Whether by paying its financial contributions in full
and on time, by providing personnel to peacekeeping
operations or through its contributions to development
programmes, Australia has been determined to see the
United Nations succeed. I commit Australia today to
continuing such involvement in the work of the United
Nations.
At present, a window of opportunity in arms control
and disarmament is open to us. If we do not take it soon,
it will close. Large and sophisticated nuclear and
conventional arsenals continue to exist. In a number of
regions, suspicions remain close to the surface. The risks
of the spread of weapons of mass destruction have, in
certain respects, increased.
In Australia’s view, two tasks are fundamental: first,
building and strengthening international institutions and
instruments; and secondly, developing new thinking in
arms control and disarmament so as to push the
international agenda forward in constructive and realistic
ways.
To achieve progress with institutions and
instruments, Members of the United Nations need to work
together on at least six priorities. These priorities for
international cooperation are to make the Treaty on the
Non-Proliferation of Nuclear Weapons and its enhanced
review process operate more effectively; to strengthen the
International Atomic Energy Agency safeguards; to
achieve an early start for the Organization for the
Prohibition of Chemical Weapons; to reach early
agreement on effective verification machinery for the
Biological Weapons Convention; to pursue the goal of a
global ban on anti-personnel landmines in conjunction
with a global approach to the problem of demining; and
to achieve a ban on the production of fissile materials for
nuclear weapons.
As we pursue these priorities in the multilateral
system, we should keep firmly in mind that progress in
regional security, particularly in regions of weapons-
proliferation concern, will make a crucial contribution.
The Comprehensive Nuclear-Test-Ban Treaty is of
course the immediate priority. Its adoption by the General
Assembly and its opening for signature on 24 September
9


were major milestones for the international community. The
Treaty is a product of our times. It flows from a long and
commonly held global concern. Its death was something the
international community simply could not allow.
Australia was therefore prepared to take the lead in
bringing the Treaty to the General Assembly. The
overwhelming support for the resolution demonstrated the
strength of international feeling against nuclear testing. This
Treaty was wanted and needed, but it has also helped
change the international climate. We can now reasonably
hope and expect that nuclear testing will not be part of the
future to be faced by succeeding generations. In a world
with a mixed history on controlling the development and
spread of destructive weaponry, that is something of which
we can all be proud.
The Treaty must become universal. We urge all those
countries that have not yet done so to sign and ratify the
Treaty as soon as possible so that it can be fully
implemented as quickly as possible. There is no merit in
the argument that says that, because there is more to be
done in nuclear-arms control and disarmament, we should
in some way scorn or reject a Treaty that bans all nuclear
explosions forever. This ban has intrinsic value. We must
now keep up the positive momentum generated by the
adoption of the Treaty.
This brings me to the second task: developing new
ideas. Because building institutions and strengthening
international instruments will not be enough, the
international community must also develop imaginative new
ways of guiding the world into the next century.
The Australian Government established the Canberra
Commission on the Elimination of Nuclear Weapons to
address the questions of whether a nuclear-weapon-free
world is feasible and, if so, the measures which could be
taken to attain that objective. I am delighted to confirm that
the Commission has more than met Australia’s
expectations. Its report will make a major contribution to
international thinking and discussion on nuclear
disarmament. The Australian Government will take it
forward by circulating it today in this Hall, will present it
to the Secretary-General tomorrow and introduce it to the
Conference on Disarmament in January.
The Canberra Commission report recommends a
political commitment by the nuclear-weapon States to the
elimination of nuclear weapons. That is the first and central
requirement. The report then sets out six immediate steps:
taking nuclear forces off alert; removal of warheads from
delivery vehicles; ending the deployment of non-strategic
nuclear weapons; ending nuclear testing; initiating
negotiations further to reduce United States and Russian
nuclear arsenals; and an agreement among the nuclear-
weapon States on reciprocal no-first-use undertakings and
of a non-use undertaking by them in relation to the
non-nuclear-weapon States.
The Commission also recommends three reinforcing
steps: action to prevent further horizontal proliferation;
developing verification arrangements for a nuclear-
weapon-free world; and the cessation of the production of
fissile material for nuclear-explosive purposes. The
Commission placed particular emphasis on the importance
of effective verification in the achievement and
maintenance of a nuclear-weapons-free world.
Having at last, after 33 years, met the challenge of
the Comprehensive Nuclear-Test-Ban Treaty, the
international community must now push on with further
practical and realistic measures on nuclear-arms control
and disarmament.
As already indicated, one such measure is the
negotiation of a convention under which it would be
agreed that there will be no further manufacturing of
weapons-grade fissile material. This convention should be
sought now.
Any discussion of arms control and disarmament in
today’s world that failed to address the question of
landmines would be sadly incomplete. These hideous and
diabolically inexpensive weapons must be banned.
Australia will support efforts that will be made at this
session of the Assembly to take the next step towards the
negotiation of an international convention to that effect.
But in the meantime, there are in excess of 100
million of these maiming weapons distributed in the soil
of too many countries. Demining must proceed at a far
faster rate than has been the case in the past. There have
been technological barriers to increasing that rate and
Australia has therefore proposed that a technology
working group be established among interested and
capable countries with the purpose of designing the
equipment required for demining on a far larger and
quicker scale.
If there is any doubt about the need for this action,
I would place on record here that, if the current rate of
demining in Cambodia were to be maintained, that
country, which has struggled so hard to repair itself,
10


would not be free of these mines for a further 130 years.
This must be unacceptable to all. That is why the
Australian Government recently committed $12 million to
practical demining initiatives in the war-ravaged fields
within our own region.
Security Council reform is another vitally important
item on the peace-and-security agenda. The three key issues
to be tackled are expansion, transparency and the
effectiveness of sanctions regimes.
There is now a general acceptance that the Security
Council must be expanded and modernized if it is to
manage international peace and security more effectively.
Although Australia wants to avoid making the Council too
unwieldy, there can be little doubt that its membership
needs to reflect better current geopolitical and economic
circumstances. Expanding the membership is an important
element in achieving this and Australia believes that an
expansion up to a total Council membership of 25 States
would be reasonable.
This brings me to the more contentious point of
permanent as against non-permanent membership. Australia
has made clear that it supports the claims of Japan and
Germany to permanent membership. This is the very least
the United Nations can do to acknowledge their major-
Power status and the financial contribution they are making
to the Organization.
Australia also advocates permanent seats on the
Council for underrepresented regions. As to how that is to
be achieved, we remain flexible. Whether those seats are
filled by a single member or rotate among leading Member
States agreed on by regional groupings needs to be
discussed further, primarily by those regions concerned. We
also see scope for an increase in the number of
non-permanent members of the Council, again in the
interests of ensuring greater balance in representation.
I turn now to the need for greater transparency in
Security Council processes. Consultative mechanisms have
improved in recent times, notably between the Secretariat
and troop-contributing countries, but more needs to be
done. Australia is committed to trying to improve the way
in which the Security Council interacts with non-members
so that the Council’s activities become more responsive to
the United Nations as a whole.
More needs to be done, too, to build the Council’s
relationship with regional organizations. Good progress has
been recorded to date, but United Nations and regional
organizations should meet regularly in order to develop
further the appropriate division of responsibilities.
The Council also has an important role to play in
preventing the proliferation of weapons of mass
destruction and enhancing the effectiveness of the
non-proliferation regime.
Australia wants to see improvements in the
effectiveness of United Nations sanctions because we
recognize that the Security Council’s use of collective
sanctions continues to be an important and, at times,
contentious enforcement measure. The effectiveness of
sanctions regimes could be improved in three ways:
clearer drafting of Security Council resolutions; providing
specific objectives and realistic time-frames; and through
relevant sanctions committees providing clear
interpretative guidance on implementation. These are
changes that are essential for the Security Council’s
dynamism. We need to press ahead with them to ensure
that the Council reflects modern-day circumstances and
realities.
Our contemporary circumstances have opened up
new needs and prospects for peacekeeping and preventive
diplomacy. Initial post-cold-war hopes about the
capabilities of the Security Council have been tempered.
It has become clear that many conflicts are intractable.
Experience has taught us that it is difficult to reach
agreement on suitable approaches and to find enough
resources, particularly in the area of peacekeeping.
The Security Council must be realistic in the
implementation of its Charter responsibilities. It must
resist pressure to embark on missions before it has
completed adequate preparations, developed a focused
sense of the mission’s goals and agreed on a clearly
articulated mandate.
At this very moment, the United Nations is
confronted with major challenges in such diverse
situations as those in Cyprus, Burundi and Liberia.
Australia has been contributing personnel to the United
Nations Peacekeeping Force in Cyprus, for example, for
over 20 years and has been saddened by the recent
incidents of violence there. The time has come to resolve
that situation, which requires the assistance of all parties.
One very important area of reform for United
Nations peacekeeping is to establish an enhanced rapid-
reaction capability. There have been many proposals on
this issue, but the Australian Government believes that the
11


Canadian study, Towards a Rapid Reaction Capability for
the United Nations, contains some commendable
recommendations, including the development of a
deployable, operational-level headquarters to strengthen
planning for operations.
Australia welcomes recent moves by the Department
of Peacekeeping Operations to begin implementing
measures aimed at improving United Nations rapid-reaction
capability, but in taking these measures forward, the United
Nations should consult adequately with all Member States.
Australia is also keen to see the United Nations
develop the preventive-diplomacy agenda and it welcomes
the greater resources the Secretariat now devotes to such
activity. The Security Council, the General Assembly and
the good offices of the Secretary-General, as well as
regional arrangements and agencies, have important roles to
play in preventive diplomacy. Australia supports greater use
of Chapter VI of the Charter on the pacific settlement of
disputes. Article 33 is particularly important. The Security
Council can use it to undertake a leadership role by calling
on disputing parties to seek a solution using negotiation,
mediation and other peaceful means.
As I indicated at the beginning of this statement, one
of the chief results of the end of the cold war must surely
be an increase in our ability to turn away from military
concerns and to give a greater degree of attention to threats
to the security of individuals, as distinct from those threats
to the security of States that have dominated our thinking
in the past, important and basic though they have been and
remain.
In today’s world and in the world we see unfolding
into the twenty-first century, the security of far too many
people is threatened in ways no less immediate than the
threat of the gun. I have in mind narcotics, HIV/AIDS and
major threats to the environment. These threats cannot be
dealt with effectively by States acting alone. Sometimes
they require new international law, but more specifically
they require political will to defeat them and to foster
cooperation among nations to ensure maximum
effectiveness of action.
The United Nations is the ideal environment in which
to develop such cooperation. It is here that the world is
represented. We have here a tradition of debate, of
discussion, of identification of problems and of consensus.
We have the ability to make law when it is necessary.
Above all, we have pledged ourselves to defending and
providing a decent standard of living to the peoples we
represent.
There is also a regional role and, in that context,
Australia was pleased to have promoted the concept of a
regional HIV/AIDS ministers’ meeting at the Post-
Ministerial Conference of this year’s session of the
Association of South-East Asian Nations.
As we move towards the twenty-first century, it will
be crucial to the execution of that responsibility to ensure
that we have a healthy United Nations that is devoted to
international cooperation aimed at defeating the major
non-military threats to the security of the human family.
These threats are tragically evident to us today. They will
only become larger if we do not agree, now, to begin
cooperative action to defeat them. History will surely
judge our generation harshly if, having identified the
problems of human security, we fail for lack of will to
address their solutions.
Another great requirement of our times is the
economic needs of people and the promotion of
development. Much has been done through the United
Nations and its agencies to advance the development
cause. They have been pivotal to the emergence of a
multilateral approach in which institutions with special
competencies such as the specialized agencies, the
International Monetary Fund and the World Bank,
together with policy deliberative bodies such as the
General Assembly and the Economic and Social Council,
have complementary roles to play.
Development is about more than just economic
growth, however. There is also the need for internal
stability, sound environmental management, a vigorous
civil society and a lively democracy. The United Nations
is uniquely placed to build consensus on how to advance
these various elements of the development agenda.
In this context, Australia welcomes the constructive
outcomes achieved at the ninth session of the United
Nations Conference on Trade and Development
(UNCTAD) held in Midrand, South Africa, earlier this
year. The decisions taken there should help developing
countries benefit from the opportunities of economic
globalization.
We also underline the importance of encouraging
investment and technology transfers and providing trade
opportunities to stimulate economic development. Such
1


development is the only enduring foundation for
independence and economic and social well-being.
It is in Africa that these development challenges are
most stark. Rich in promise yet wearied by emergencies,
Africa stands today at a decisive juncture in its history.
African leaders seized the moment with the
Organization of African Unity’s 1995 Cairo Agenda for
Action, in which they called for immediate action to
implement the development strategies for which an
international consensus now exists. The United Nations
responded this year with the launch of a 10-year,
$25 billion United Nations System-wide Special Initiative
for Africa.
The Australian Government welcomes the Special
Initiative as a concrete demonstration of the international
community’s concern with Africa. The international
community cannot allow disease, poverty, war and
underdevelopment to become entrenched in the 53
nations — almost one-third of United Nations Member
States — that make up the African continent.
The world must continue to seek ways to break the
poverty cycle in Africa so that its potential for economic
development is realized. Sustainable economic development
is essential to overcome poverty, disease and conflict.
The United Nations system needs to give greater focus
and impetus to the development effort in Africa.
I now turn to the issue of human rights. Human rights
are important in international relations for two main
reasons: first, political instability and major conflict can
result where human rights are breached or are under threat;
and secondly, the freedom and dignity of individuals is, in
itself, of fundamental value to the world community.
The Australian Government aims for practical
outcomes that will improve the lives of individual men,
women and children. We recognize the importance of
dialogue and cooperation, based on mutual respect. In
addition to public and private diplomacy, Australia’s
approach to the improvement of human rights also
encompasses development cooperation.
Australia strongly supports the development of strong
and independent national human rights institutions. For
example, Australia provided financial support for a
workshop of Asia-Pacific national human rights institutions,
which agreed to establish an informal forum to work for the
strengthening and further development of such institutions
in the region. Australia has also provided financial
support to the United Nations for the creation of a
position of special adviser to the United Nations High
Commissioner for Human Rights on national human
rights institutions.
Finally, it is important to address the issue of reform
of the United Nations. Much work still needs to be done
to bring about greater efficiency and effectiveness in the
United Nations and its specialized agencies.
While Australia applauds the dedication and hard
work of the General Assembly Working Groups that were
set up in 1995, Member States must not lose sight of the
fact that to achieve real change, the Groups have to come
up with realistic and achievable recommendations. Those
recommendations must in turn lead to practical and
measurable outcomes.
It is important that the work of the groups be
focused and that their momentum be restored so that early
and positive outcomes can be achieved. We must all
commit ourselves to this end and to bringing about
structured change within the United Nations.
It is also crucial that the financial situation of the
United Nations be repaired. Australia believes that all
Members should pay their contributions in full and on
time. We therefore welcome recent moves by some
countries to pay their arrears.
It is time to establish a revised scale of assessed
contributions that more fairly reflects what Governments
can pay. The current minimum payment is too high for
many small-economy countries, and Australia would like
to see it reduced or even removed.
These are the reforms that Australia believes are
necessary to equip the United Nations for its role in the
twenty-first century.
It is in this overall context that Australia is deeply
committed to contributing to the United Nations goal of
maintaining international peace and security in an active
way. Serving a term as a non-permanent member of the
Security Council during 1997-1998 would enable
Australia to make a substantive contribution to that goal
and to work for a more effective, modernized and
transparent Council. That is why we have asked for the
support of Member States at the elections to be held a
few weeks from now.
13


Let me conclude by summing up what I have said
today. The United Nations is unique and needed, but it
must pursue, and work on the basis of, a relevant Agenda.
This is the central point. The United Nations must be put
to work on the agenda of the twenty-first century.
Much work needs to be done to tackle the key
challenges that face the United Nations. Only a sustained,
cooperative effort among all Member States will bring
success. Australia will make that effort.



